—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeals are from (1) a decision of the Family Court, Kings County (Burstein, J.), dated October 25, 1991, which held that the petition should be dismissed at the dispositional phase of the proceeding, and (2) an order of the same court, dated January 24, 1992, thereon. By decision and order of this Court dated August 9, 1993, the appeal from the *639decision was dismissed, and order was affirmed (see, Matter of Leon H., 196 AD2d 539). By order dated May 29, 1994, the Court of Appeals reversed the order of this Court, and remitted the matter here with directions to dismiss the appeal from the order (see, Matter of Leon H., 83 NY2d 834).
Upon remittitur, it is,
Ordered that the appeal from the decision dated October 25, 1991, is dismissed, without costs or disbursements, as no appeal lies from a decision; and it is further,
Ordered that the appeal from the order dated January 24, 1992, is dismissed, without costs or disbursements. Sullivan, J. P., Balletta, Ritter and Pizzuto, JJ., concur.